DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejection Under 112
Applicant's arguments filed 02/04/2021 have been fully considered. Applicant argues that:
Atomic execution environment is a term regularly used by people skilled in the art and is therefore present in the specification. 
The amendments resolve the 112b rejections.
Regarding A, while this term may regularly be used by someone skilled in the art, there is no support for this in the specification. Applicant has not provided supporting paragraphs that demonstrate it is present in the specification. 
Regarding B, while amendments resolved the previously recited 112b issues, they bring up new 112b issues. See the updated rejection for further clarification. 
Claim Rejection Under 101
Applicant's arguments filed 02/04/2021 have been fully considered. Applicant argues that:
The claims are not drawn to an abstract idea, but is a complex and concrete idea that is oversimplified by the office action. For reasons similar to the Mirror World case, Applicant’s claims do not recite an abstract idea. 
The claims recite significantly more than the abstract idea. 
Regarding A, as Applicant states, the system is directed at “secure and verified exchange of information… [t0] enable matching authorized parties in real-time to transact with each other with each party being authenticated to be the authorized party and also allow for secure record keeping of such transactions.” See Arguments Pg. 13. In line with the Office guidance (see the PEG 2019), the abstract idea is identified to fall into the grouping of “Certain Methods of Organizing Human Activity” since it recites managing personal interactions regarding information exchanges.  Therefore, the claims recite an abstract idea.
Regarding B, as discussed in the rejection, the additional elements are nothing more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and 
Claim Rejection Under 102
Applicant's arguments filed 02/04/2021 have been fully considered. Applicant argues that the claims do not teach the peer-to-peer framework that is recited in the amended claims. Since this argument is directed at the amendments, this argument is moot. However, Felsher discloses this limitation. See the updated rejection for further clarification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites atomic execution environment, which is not contained in the specification of the instant application nor the specification of the provisional filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the claim recites “a transaction request” but it is unclear if the system is receiving or transmitting the request. Additionally, it is unclear how the transaction request fits in with the memory, processor, and peer-to-peer framework since this does not appear to be a part of hardware that is part of the system. For examination purposes, it is interpreted to mean the system receives a request. Appropriate correction is required. 
Regarding claim 4, the claim recites “identify the first received transaction request as a transaction party” in line 15. It is unclear how a transaction request is a transaction party. Appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 4-11 are drawn to a system for secure and verified exchange of information, which is within the four statutory categories (i.e. apparatus). Claims 12-16 are drawn to a method for secure and verified exchange of information, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 1 (and substantially similar with independent claim 12) recites: 
A system for secure and verified exchange of information comprising: 
a memory operable to store a plurality of transaction requests comprising: 
an authorization key; 
an authentication key; and 

a processor communicatively coupled to the memory; 
a transaction request;
a peer-to-peer framework;
the memory including executable instructions that upon execution by the processor cause the system to: 
store transaction requests received by the system in the memory; 
select in the peer-to-peer framework a proposed transaction in a first received transaction request as a create transaction request, and identify the first received transaction request as a transaction party; 
identify a second received transaction request comprising an authorization key that meets a required authorization level and an authentication key that meets a required authentication level of the create transaction request as transaction party; 
lock resources responsive to identification of the transaction parties; 
perform the proposed transaction within the resources; 
record performance of the proposed transaction in the memory; and 
unlock the resources. 
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions, but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the steps, validating a person’s access to a resource in the context of this claim encompasses an automation of organizing transaction authorization information in order for information to be sent to the authorized person. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5-11 and 13-16 reciting particular aspects of verifying transactions for secure transfer of resources, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claim 12) recites: 
A system for secure and verified exchange of information comprising: 
a memory operable to store a plurality of transaction requests comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
an authorization key; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an authentication key; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a proposed transaction; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
a processor communicatively coupled to the memory; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a transaction request; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
a peer-to-peer framework; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
the memory including executable instructions that upon execution by the processor cause the system to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
store transaction requests received by the system in the memory; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv)) 
select in the peer-to-peer framework(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a proposed transaction in a first received transaction request as a create transaction request, and identify the first received transaction request as a transaction party; 
identify a second received transaction request comprising an authorization key that meets a required authorization level and an authentication key that meets a required authentication level of the create transaction request as transaction party; 
lock resources responsive to identification of the transaction parties; 
perform the proposed transaction within the resources; 
record performance of the proposed transaction in the memory; and (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv)) 
unlock the resources. 
The judicial exception is not integrated into a practical application. In particular, the additional elements bolded above do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor coupled to memory configured to perform steps, authorization key, authentication key, peer-to-peer framework, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0066], [0077]-[0079], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of store transaction requests received by the system in the memory; and record performance of the proposed transaction in the memory amounts to insignificant extrasolution activity; the proposed transaction and transaction request amount to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to verify transactions in order to send secure information, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8-11, 15 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea by requiring a specific computing environments and a plurality of devices to carry out the claims, claims 13-14, 16 recite additional limitations which add insignificant extra-solution activity to the abstract idea, such as, the parties to the transaction thus adding insignificant application for the use verify transactions for secure transfer of information, and claims 5-11 and 13-16 additional limitations which generally link the abstract 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processor coupled to memory configured to perform steps, authorization key, authentication key, peer-to-peer framework, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0066], [0077]-[0079]; see also Felsher et al. (US 8316237)); storing transaction information in memory  and record performance of the proposed transaction in the memory, e.g., storing and retrieving information in memory, Versata Dev. Group,
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 13-14, 16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, verifying parties and transactions for securely sending information, See Applicant’s Spec. [0066] and also see Felsher et al. (US 8316237)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felsher et al. (US 8316237).
Regarding claim 4,
a memory operable to store a plurality of transaction requests comprising: (Felsher Col. 9, ln. 42-46 discloses recording all events related to the transmission of the secure information for security reasons; Col. 29, ln. 35-37 discloses that an event that starts the process of viewing the medical records is the step of receiving a request for the encrypted record; Col. 29 ln.60-63 discloses logging the transactions after authentication and authorization of the user sending the request)    
an authorization key; (Felsher Col. 9, ln. 58 to Col. 10 ln. 6 discloses looking at the role of the user and the identification of the content the authority of the user to receive the records can be determined during the authentication process {the user’s role is understood to be analogous to an authentication key})    
an authentication key; (Felsher  Col. 29 ln.60-63 discloses logging the transactions after authentication and authorization of the user sending the request; Col. 30 ln. 20-35 discloses the user providing their session keys for authentication) 
a proposed transaction; (Felsher Col. 29 ln 67 to col. 30 ln 4 discloses that the user sending the request for the record must also define the nature of the desired transaction like uploading or downloading the record {the nature of the transaction is understood to be analogous to a proposed transaction})  
a processor communicatively coupled to the memory; (Felsher Col. 12 ln. 63-65 discloses various processors with memory)
a transaction request; (Felsher Col. 20 ln.  discloses the user seeking to obtain a copy of a file by querying for the copy from another peer user) 
a peer-to-peer framework; (Felsher Col. 19 ln. 43-52 discloses using a peer-to-peer architecture to distribute information)
the memory including executable instructions that upon execution by the processor cause the system to: (Felsher Col. 14 ln 50-51 discloses that the memory contains instructions that can be carried out by the hardware such as the processors)
store transaction requests received by the system in the memory; (Felsher  Col. 29 ln.60-63 discloses logging the transactions after authentication and authorization of the user sending the request {logging the requests in understood to mean storing in the system memory}) 
select in the peer-to-peer framework a proposed transaction in a first received transaction request as a create transaction request (Felsher Col. 19 ln. 43-52 discloses using a peer-to-peer architecture to distribute information; Col. 29 ln 67 to col. 30 ln 4 discloses that the user sending the request for the record must also define the nature of the desired transaction like uploading or downloading the record {the nature of the transaction is understood to be analogous to a proposed transaction that the user selects for the system to process}; Col. 31 ln. 4-16 discloses that once the transaction parameters are approved then the transaction is processed to facilitate the transaction between the user and the data repository {processing the transaction after approval is understood to be analogous to the create transaction request})  
identify the first received transaction request as a transaction party; (Felsher Col. 31 ln. 4-16 discloses that once the transaction parameters are approved then the transaction is processed to facilitate the transaction between the user and the data repository {facilitating the transaction between the user and the data repository is understood to be analogous to identifying the transaction parties needed for the created transaction request})  
identify a second received transaction request comprising an authorization key that meets a required authorization level and an authentication key that meets a required authentication level of the create transaction request as transaction party; (Felsher Col. 31 ln. 4-16 discloses that once the transaction parameters are approved then the transaction is processed to facilitate the transaction between the user and the data repository {facilitating the transaction between the user and the data repository is understood to be analogous to identifying the transaction parties needed for the created transaction request}; Col. 29 ln. 57 to Col. 30 ln. 4 discloses the actions taken during a typical transaction where the identifying the parties by authenticating them and conduction rule based restrictions and that once this is done the user can define the transaction and proceed with the transaction; Col. 9 ln 58-63 discloses verifying and accepting the role and identification of the user in order to receive the records {authenticating and authorizing the user to proceed with the transaction is understood to be analogous to determining that the keys meet the required level for the transaction})  
lock resources responsive to identification of the transaction parties; (Felsher Col. 7 ln. 22-23 discloses limiting access based on user authentication {limiting access to the records is understood to be analogous to locking the record based on the party trying to access them}) 
perform the proposed transaction within the resources; (Felsher Col. 29 ln. 35-56 discloses outputting the requested record by transmitting a plaintext record to the requesting user {retrieving the records from the repository to send to the user for review and downloading is understood to be analogous to performing the transaction within the resources})
record performance of the proposed transaction in the memory; (Felsher Col. 9, ln. 42-46 discloses recording all events related to the transmission of the secure information for security reasons {recording all the events associated with the transactions is understood to include recording the performance of the transaction})
unlock the resources (Felsher Col. 29 ln. 35-56 discloses outputting the requested record by transmitting a plaintext record to the requesting user {outputting the requested data from the repository is understood to mean the resource is unlocked for the approved user})
Regarding claim 5, Felsher discloses the system of claim 4, and Felsher further discloses: wherein the proposed transaction comprises at least one of the list consisting of: creating a transaction joining a transaction viewing a transaction; and auditing a transaction. (Felsher Col. 29 ln 67 to col. 30 ln 4 discloses that the user sending the request for the record must also define the nature of the desired transaction like uploading or downloading the record {the nature of the transaction is understood to be analogous to a proposed transaction that the user selects for the system to process in order to view the record}; Col. 31 ln. 4-16 discloses that once the transaction parameters are approved then the transaction is processed to facilitate the transaction between the user and the data repository {processing the transaction after approval is understood to be analogous to the create transaction request}).  
Regarding claim 6, Felsher discloses the system of claim 5, and Felsher further discloses: wherein a proposed transaction comprising creating a transaction additionally comprises: transaction terms; a transaction identifier; a required number of transaction parties; an authorization level; and an authentication level (Felsher Col. 29 ln 67 to col. 30 ln 4 discloses that the user sending the request for the record must also define the nature of the desired transaction like uploading or downloading the record {the nature of the transaction is understood to be analogous to a proposed transaction, but more 
Regarding claim 7, Felsher discloses the system of claim 4, and Felsher further discloses: wherein the system for secure and verified exchange of information is distributed between a plurality of devices. (Felsher Fig. 1 and corresponding text discloses the at least three party devices that are used to communicate the secure and verified exchange of information; Col. 13 ln. 26-45 discloses the devices used by the parties to securely communicate to each other). 
Regarding claim 8, Felsher discloses the system of claim 4, and Felsher further discloses: wherein the resources comprises a secure data execution environment (Felsher Col. 7 ln. 22-23 discloses limiting access based on user authentication {limiting access to the records based on secure cryptographic schemes is understood to be analogous to secure data execution environment}). 
Regarding claim 9, Felsher discloses the system of claim 8, and Felsher further discloses: wherein the data execution environment is a semaphore (Felsher Col. 7 ln. 22-23 discloses limiting access based on user authentication {limiting access to the records based on secure cryptographic schemes is understood to be analogous to semaphore data execution environment}).
Regarding claim 10
Regarding claim 11, Felsher discloses the system of claim 4, and Felsher further discloses:  wherein the resources are distributed between a plurality of devices (Felsher Fig. 1 and corresponding text discloses the at least three party devices that are used to communicate the secure and verified exchange of information; Col. 13 ln. 26-45 discloses the devices used by the parties to securely communicate to each other).
Regarding claim 12, Felsher discloses a method for secure and verified exchange of information between devices in a peer-to-peer framework (Felsher Fig. 1 and 4 and corresponding text that discloses using secure cryptographic schemes to exchange private information; Col. 19 ln. 43-52 discloses using a peer-to-peer architecture to distribute information) comprising: 
receiving a proposed transaction; (Felsher Col. 29 ln 67 to col. 30 ln 4 discloses that the user sending the request for the record must also define the nature of the desired transaction like uploading or downloading the record {the nature of the transaction is understood to be analogous to a proposed transaction that the user selects for the system to process})
generating a plurality of indexes; (Felsher Col. 10 ln 61 to Col. 11 ln 21 discloses a treating oncologist seeking records for a specific lung cancer patient over the last three years, which is submitted to the intermediary along with the role identification of the oncologist {the patient records over the last three years of records for viewing is understood to be the transaction terms; the treating oncologist is understood to be the authentication level and the role based identification is understood as the authorization level; the doctor requesting the information from the intermediary is understood to teach the transaction requiring the two parties}; Fig. 1 and corresponding text discloses the transaction ID provided that includes particulars of the record such as a patient identification {receiving the transaction specifics and the transaction ID are understood to be analogous to the plurality of indexes})
obtaining a plurality of keys, each of the keys associated with an index; (Felsher Col. 9, ln. 58 to Col. 10 ln. 6 discloses looking at the role of the user and the identification of the content the authority of the user to receive the records can be determined during the authentication process {the user’s role is understood to be analogous to an authentication key}; Col. 29 ln.60-63 discloses logging the transactions after authentication and authorization of the user sending the 
determining whether an index meets requirements for the transaction, said determining comprising: determining if a key associated with the index meets an authorization level for the transaction; and determining if a key associated with the index meets an authentication level for the transaction; (Felsher Col. 31 ln. 4-16 discloses that once the transaction parameters are approved then the transaction is processed to facilitate the transaction between the user and the data repository {facilitating the transaction between the user and the data repository is understood to be analogous to identifying the transaction parties needed for the created transaction request}; Col. 29 ln. 57 to Col. 30 ln. 4 discloses the actions taken during a typical transaction where the identifying the parties by authenticating them and conduction rule based restrictions and that once this is done the user can define the transaction and proceed with the transaction; Col. 9 ln 58-63 discloses verifying and accepting the role and identification of the user in order to receive the records {authenticating and authorizing the user to proceed with the transaction is understood to be analogous to determining that the keys meet the required level for the transaction})  
validating indexes that receive a positive determination that the index meets the requirements for the transaction as transaction parties; (Felsher Col. 9 ln 58-63 discloses verifying and accepting the role and identification of the user in order to receive the records {understood to mean validating the index such that there is a positive determination of the requirements being met about the authorization and authentication of the parties})
locking resources responsive to the validation of a number of transaction parties equal to a required number of transaction parties performing the proposed transaction within the locked resources; (Felsher Col. 7 ln. 22-23 discloses limiting access based on user authentication {limiting access to the records is understood to be analogous to locking the record based on the party trying to access them})
validating the performance of the proposed transaction; (Felsher Col. 29 ln. 35-56 discloses outputting the requested record by transmitting a plaintext record to the requesting user {retrieving the records from the repository to send to the user for review and downloading is 
recording information related to the performance of the proposed transaction; (Felsher Col. 9, ln. 42-46 discloses recording all events related to the transmission of the secure information for security reasons {recording all the events associated with the transactions is understood to include recording the performance of the transaction})
unlocking the resources (Felsher Col. 29 ln. 35-56 discloses outputting the requested record by transmitting a plaintext record to the requesting user {outputting the requested data from the repository is understood to mean the resource is unlocked for the approved user})
Regarding claim 13, Felsher discloses the method of claim 12, and Felsher further discloses: wherein the required number of transaction parties is specified by the proposed transaction (Felsher Fig. 1 and Col. 10 ln 61 to Col. 11 ln 21 discloses a treating oncologist seeking records for a specific lung cancer patient over the last three years, which is submitted to the intermediary along with the role identification of the oncologist {the doctor requesting the information from the intermediary is understood to teach the transaction requiring the at least two parties for this transaction}). 
Regarding claim 14, Felsher discloses the method of claim 12, and Felsher further discloses: wherein the required number of transaction parties is at least three. (Felsher Col. 23, ln. 58-62 discloses that the parties needed for the process are the three shown in Fig. 1, but that a fourth is also generally involved with the transaction}). 
Regarding claim 15, Felsher discloses the method of claim 12, and Felsher further discloses: wherein at least three indexes are generated (Felsher Col. 66 ln. 62 to Col. 67 ln. 25 discloses storing access rights in a lookup table in order to properly determine authentication and authorization of the user requesting access to specific information; Col. 6 ln. 37-51 discloses the different type of users of the system that will have different access rights, such as, clinical laboratories, doctors, nurses, insurance providers, lawyers, etc. {indexes are understood to be access rights for a specific user and since the user can be any of the ones listed above, they will have different indexes, thus requiring multiple different indexes}).
Regarding claim 16, Felsher discloses the method of claim 15, and Felsher further discloses: wherein at least one of the indexes is associated with one of the group consisting of: a patient; a doctor; and a service provider. (Felsher Col. 6 ln. 37-51 discloses the different type of users of the system that will .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686